

116 HR 4928 IH: New Deal for New Americans Act of 2019
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4928IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Ms. Meng (for herself, Ms. Jayapal, Mr. García of Illinois, Ms. Clarke of New York, Mr. Espaillat, Ms. Garcia of Texas, Ms. Haaland, Ms. Jackson Lee, Ms. Lee of California, Ms. Lofgren, Mr. Meeks, Mr. Nadler, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Ms. Pressley, Ms. Schakowsky, Mr. Suozzi, Ms. Tlaib, Ms. Velázquez, Mrs. Watson Coleman, Mr. Cárdenas, Ms. Titus, Mr. Pocan, Mr. Carson of Indiana, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and Labor, House Administration, Foreign Affairs, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Office of New Americans, to reduce obstacles to United States
			 citizenship, to support the integration of immigrants and refugees into
			 the social, cultural, economic and civic life of our shared Nation, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the New Deal for New Americans Act of 2019. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—New Americans and Integration
				Sec. 101. National office of new Americans.
				Sec. 102. Appointment and duties of director, deputy directors and associate director.
				Sec. 103. Federal initiative on new Americans.
				Title II—Programs To Promote Citizenship, Integration, and Prosperity
				Sec. 200. Sense of Congress regarding access to counsel.
				Sec. 201. Legal services and immigration assistance grants.
				Sec. 202. English as a gateway grants.
				Sec. 203. Workforce development and prosperity grants.
				Sec. 204. Appropriations authorized for existing citizenship grants.
				Sec. 205. Consideration of grant recipients.
				Sec. 206. Establishment of United States Citizenship and Integration Foundation.
				Sec. 207. Gifts to Foundation.
				Sec. 208. Purposes.
				Sec. 209. Authorized activities.
				Sec. 210. Council of directors.
				Sec. 211. Powers.
				Sec. 212. Effective date.
				Sec. 213. Authorization of appropriations for Foundation and pilot program.
				Sec. 214. Pilot program to promote immigrant integration at State and local levels.
				Title III—Reducing Barriers to Citizenship
				Sec. 301. Immigration service fees.
				Sec. 302. Reduce financial obstacles to naturalization.
				Sec. 303. Waiver of English requirement for senior new Americans.
				Sec. 304. Naturalization for certain United States high school graduates.
				Sec. 305. Family integration.
				Sec. 306. Revision of grounds for deportation.
				Sec. 307. Waiver to ensure access to citizenship.
				Sec. 308. Naturalization ceremonies.
				Sec. 309. National citizenship promotion program.
				Sec. 310. Mission of United States citizenship and immigration services.
				Sec. 311. Automatic registration of eligible individuals.
				Sec. 312. Department of Homeland Security assistance in registration.
				Sec. 313. Voter protection and security in automatic registration.
				Sec. 314. Effective date.
				Title IV—Refugee Resettlement and Integration
				Sec. 401. Minimum number of refugees to be admitted.
				Sec. 402. Pre-arrival English language and work orientation training for approved refugee
			 applicants.
				Sec. 403. Update of reception and placement grants.
				Sec. 404. Case management.
				Sec. 405. Increase in cash payments.
			
		INew Americans and Integration
			101.National office of new Americans
 (a)Establishment of the national office of new AmericansThere is established in the Executive Office of the President the National Office of New Americans (in this title referred to as the Office). (b)Office leadership (1)There shall be at the head of the Office a Director of the National Office of New Americans.
 (2)There shall be in the Office a Deputy Director for Citizenship and Inclusion and a Deputy Director for Workforce and Economy.
 (c)Bureau of State and local affairsThere is established a Bureau of State and Local Affairs within the Office which shall be headed by an Associate Director of State and Local Affairs.
 (d)Access by CongressThe location of the Office for New Americans in the Executive Office of the President shall not be construed as affecting access by the Congress or Committees of the House or Senate to—
 (1)information, documents and studies in the possession of, or conducted by or at the direction of the Director; or
 (2)personnel of the National Office of New Americans. 102.Appointment and duties of director, deputy directors and associate director (a)DirectorThe Director shall be appointed by the President, by and with the advice and consent of the Senate.
 (b)Deputy DirectorsThe Deputy Directors and Associate Director shall be appointed by the President in consultation with the Director.
 (c)LimitationNo person shall serve as Director, Deputy Director or Associate Director while serving in any other position in the Federal Government.
				(d)Responsibilities
 (1)The Director shall— (A)establish policies, objectives and priorities with regard to immigrant and refugee integration for the Office;
 (B)with the assistance of the Deputy Directors and Associate Director, carry out the functions of the Office as described in paragraph (e);
 (C)serve as the Chair of the Initiative for New Americans; (D)make recommendations to the President regarding changes in the organization, management, programs and budget of the Federal departments and agencies in order to promote the integration of immigrants and refugees;
 (E)consult, support and coordinate with State and local governments in their efforts to promote United States citizenship and integration of immigrants and refugees; and
 (F)serve as a member of the Domestic Policy Council and the National Economic Council. (2)The Deputy Director for Citizenship and Inclusion shall, among other duties as assigned by the Director, assist the Director to promote access to United States citizenship and inclusion of immigrants and refugees in the social, economic and civic life of their communities and the Nation.
 (3)The Deputy Director for Workforce and Economy shall, among other duties as assigned by the Director, assist the Director to promote the participation of immigrants and refugees in the United States workforce and increase the contributions of immigrants and refugees to the United States economy.
 (4)The Associate Director of State and Local Affairs shall, among other duties as assigned by the Director, assist the Director in coordinating the efforts of State and local entities to support the economic, linguistic and civic integration of immigrants, refugees and their children.
 (e)FunctionsThe functions of the Office are— (1)to promote and support immigrant and refugee integration and inclusion in society;
 (2)to ensure the Federal Government and its agencies and departments promote the pursuit of United States citizenship among immigrants and refugees;
 (3)to ensure access to quality English language learning programs that increase for adult English language learners their—
 (A)employment and career prospects and economic integration; and (B)social integration in their local communities and participation in civic life, including their engagement with State and local governments, schools, and private and nonprofit community institutions;
 (4)to provide equal access to workforce development programs, including by ensuring that such programs meet the demand and unique language, training and educational needs of immigrants and refugees;
 (5)to oversee and coordinate the efforts of Federal, State, and local entities to ensure the effective social, economic, linguistic, and civic integration of immigrants, refugees and their children;
 (6)to provide advice and leadership to the President, Congress, and other Federal Government officials on the challenges and opportunities facing such entities with regards to immigrant and refugee integration;
 (7)to cooperate closely with the Office of Management and Budget and other relevant executive agencies and departments to analyze the impact of immigration policies of immigrant and refugee integration on the Federal budget;
 (8)to evaluate the scale, quality, and effectiveness of Federal Government efforts concerning immigrant and refugee social and economic integration, including access to United States citizenship, English language learning and workforce development programs;
 (9)to identify the anticipated effects of new Federal policies on existing integration efforts and advise the President on how to address any potential integration needs or impacts resulting from such policies;
 (10)to consult on a biannual basis with State and local government officials on the immigrant and refugee integration challenges and opportunities facing States and units of local government;
 (11)to consult with the Secretaries and Directors identified in title II on the administration of the grant programs established by such title; and
 (12)to submit to the President and the appropriate congressional committees a biannual report that describes the activities of the Office and the results of the consultation process provided in paragraphs (10) and (11).
 (f)Powers of the directorIn carrying out the responsibilities in subsection (d) and the functions of the office in subsection (e), the Director may—
 (1)select, appoint, employ, and fix compensation of such officers and employees as may be necessary to carry out the functions of the Office under this title;
 (2)direct, with the concurrence of the Secretary of a department or head of an agency, the temporary reassignment within the Federal Government of personnel employed by such department or agency;
 (3)use for administrative purposes, on a reimbursable basis, the available service, equipment, personnel, and facilities of Federal, State, and local agencies;
 (4)procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, relating to appointments in the Federal service, at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code;
 (5)accept and use donations of property from Federal, State and local government agencies; (6)use the mail in the same manner as other departments and agencies of the executive branch; and
 (7)monitor the implementation of the Federal Government’s integration-related activities, including— (A)conducting program and performance audits and evaluations; and
 (B)requesting assistance from the Inspector General of the relevant agency in such audits and evaluations.
						103.Federal initiative on new Americans
				(a)Establishment
 (1)In generalThe Director shall establish within the National Office of New Americans a Federal Initiative on New Americans (in this title referred to as the Initiative).
 (2)Deadline for establishmentThe Initiative shall be fully operational not later than 6 months after the confirmation of the Director of the Office.
 (b)PurposeThe purposes of the Initiative are— (1)to establish a coordinated Federal program to respond effectively to immigrant and refugee integration issues; and
 (2)to advise and assist the Director in identifying and implementing the necessary policies to carry out such program.
 (c)MembershipThe Initiative shall be composed of— (1)the Director, who shall serve as Chair of the Initiative;
 (2)the Secretary of the Treasury; (3)the Attorney General;
 (4)the Secretary of Commerce; (5)the Secretary of Labor;
 (6)the Secretary of Health and Human Services; (7)the Secretary of Housing and Urban Development;
 (8)the Secretary of Education; (9)the Secretary of Homeland Security;
 (10)the Secretary of State; (11)the Director of the Office of Refugee Resettlement;
 (12)the Director of the Small Business Administration; (13)the Director of the Office of Management and Budget;
 (14)the Director of the Bureau of Consumer Financial Protection; and (15)any other individual the Director of the National Office of New Americans invites to participate who occupies a position listed under level I or II of the Executive Schedule, as provided in sections 5312 and 5313 of title 5, United States Code.
					(d)Duties
 (1)In generalThe Initiative shall meet at the call of the Chair and perform such duties as the Chair reasonably requires.
 (2)Coordinated response to immigrant and refugee issuesThe Initiative shall work with executive agencies and departments to provide a coordinated Federal response to adequately address issues that affect the lives of new immigrants and refugees and local communities with growing immigrant and refugee populations, including—
 (A)English language learning; (B)adult education and workforce training;
 (C)occupational licensure; (D)early childhood care and education;
 (E)elementary, secondary and postsecondary education; (F)health care;
 (G)naturalization; (H)civic engagement;
 (I)access to immigration assistance and legal services; (J)economic development; and
 (K)other services the Director identifies as aiding the integration of immigrants and refugees to the United States.
						(3)Liaison with Federal agencies
 (A)In generalEach member of the Initiative shall serve as a liaison to the respective agency of the member to ensure that the agency coordinates with and responds to the recommendations of the Initiative in a timely and meaningful manner.
 (B)Duties of a liaisonThe duties of each member as an agency liaison include— (i)creating immigrant and refugee integration goals within the agency;
 (ii)creating immigration integration indicators within the agency; (iii)implementing the biannual consultation process described in section 102(e)(10) by consulting with the State and local counterparts of the agency;
 (iv)reporting to the Initiative on the progress made by the agency in achieving the goals and indicators described in clauses (i) and (ii); and
 (v)providing the Director, upon request of the Director and subject to laws governing disclosure of information, such information as may be required to carry out the responsibilities of the Director and the functions of the Office.
							(4)Recommendations of the Initiative
 (A)ReportThe Director of the Initiative shall submit to Congress a report that includes the following: (i)Findings from the consultation process described in section 102(e)(10), including a description of the immigrant and refugee integration challenges and opportunities facing States and units of local government.
 (ii)Assessment of the effects of and recommendations with regard to pending legislation and executive branch policy proposals and their possible impacts on immigrant and refugee integration.
 (iii)Suggestions for changes to Federal programs or policies that have a negative impact on immigrants, refugees and local communities with growing immigrant and refugee populations, in comparison to the general population.
 (iv)Recommendations on legislative solutions to promote immigrant and refugee integration. (B)Reporting deadlineThe Initiative shall submit a report required by subparagraph (A) not later than 12 months after the Initiative is fully operational and every two years thereafter.
						IIPrograms To Promote Citizenship, Integration, and Prosperity
 200.Sense of Congress regarding access to counselIt is the sense of Congress that— (1)immigration law is so complex that it is nearly impossible and therefore unjust for individuals to navigate the immigration system without legal assistance or represent themselves in immigration court;
 (2)noncitizens without legal counsel are far more likely to be denied immigration benefits or be deported, which can result in dire consequences, including the denial of legal status or U.S. citizenship, loss of livelihood, separation from or the inability to support one’s family, life-threatening danger in one’s country of origin and a long-term or permanent ban from being able to re-enter the United States; and
 (3)consistent with the American values of fairness and justice and the Fifth Amendment to the U.S. Constitution which guarantees everyone due process of law, anyone subject to proceedings or the appeal thereof before an immigration judge or the Attorney General should have the right of being represented by counsel, including government-funded counsel, regardless of one’s ability to pay.
				201.Legal services and immigration assistance grants
 (a)AuthorizationThe Attorney General, acting through the Director of the Executive Office for Immigration Review, in consultation with the Director of the National Office of New Americans, shall award Legal Services and Immigration Assistance grants to eligible entities.
 (b)EligibilityAn entity eligible to receive a grant under this section is a unit of local government, private organization, community-based organization, or not-for-profit organization—
 (1)that provides authorized direct legal assistance to immigrants and refugees in the United States; (2)in the case of any applicant who has previously received a grant under this section, that uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of amount received under this section;
 (3)that provides immigration education, outreach and quality paralegal services to immigrants and refugees, in coordination with immigration attorneys or representatives accredited by the Recognition and Accreditation Program of the Department of Justice Executive Office of Immigration Review; and
 (4)that submits to the Director of the Executive Office for Immigration Review an application at such time, in such manner, and containing such information as such Director may reasonably require.
					(c)Use of funds
 (1)In generalFunds awarded under this section may be used to provide to an eligible individual legal assistance relating to the immigration status of such individual, or related services. Such assistance may include—
 (A)outreach and education to identify and support those in need of legal services; (B)liaison services to connect individuals with trusted legal service providers, social service organizations and government representatives;
 (C)screening to assess the eligibility of any individual regarding any status under the immigration laws;
 (D)completing immigration applications; (E)translation services;
 (F)gathering of documents such as proof of identification, employment, residence, family relationships and tax payment;
 (G)applying for any waivers for which an applicant and qualifying family members may be eligible; and (H)assisting an applicant for United States citizenship with application preparation and the citizenship application process, including support for the English and civics exams.
 (2)Immigrants eligible for assistanceA non-citizen is eligible to receive the assistance described in paragraph (1) if such non-citizen is—
 (A)seeking to become a permanent resident or naturalized citizen; or (B)seeking relief from removal and authorization to remain in the United States lawfully and permanently.
 (d)CertificationIn order to receive a payment under this section, a participating entity shall submit to the Attorney General a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Attorney General in consultation with the Director of the National Office of New Americans.
 (e)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Director of Citizenship and Immigration Services the following:
 (1)A report that describes— (A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;
 (B)the geographic area or areas served by the grant funds; (C)an estimate of the number of non-citizens living in the jurisdiction or service area of the entity, which demonstrates that the entity made a reasonable effort to determine such number;
 (D)the number of non-citizens receiving assistance that was funded entirely or partially by grant funds received by the entity;
 (E)a breakdown of the costs of each of the services provided and the average per capita cost of providing such assistance; and
 (F)the primary languages spoken in the jurisdiction or service area of the entity. (2)An evaluation of any program of the entity using grant funds under this section, including an assessment of—
 (A)the effectiveness of such program and recommendations for improving the program; and (B)whether or not the legal services needs of the geographic area served have been met and if not, what further assistance is required to meet such need.
 (f)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2021 through 2022.
				202.English as a Gateway grants
 (a)AuthorizationThe Assistant Secretary for Career, Technical, and Adult Education at the Department of Education, in consultation with the Director of the National Office of New Americans, shall award English as a Gateway to Integration grants to eligible entities.
 (b)EligibilityAn entity eligible to receive a grant under this section is a State or unit of local government, private organization, educational institution, community-based organization, or not-for-profit organization—
 (1)in the case of any applicant who has previously received a grant under this section, that uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of amount received from the English as a Gateway to Integration program;
 (2)that submits to the Assistant Secretary an application at such time, in such manner, and containing such information as the Assistant Secretary may reasonably require, including—
 (A)a description of the target population to be served, including demographics, literacy levels and English language levels of the target population; and
 (B)the assessment and performance measures that the grant recipient plans to use to evaluate the English language learning progress of students and overall success of the instruction and program;
 (3)demonstrate collaboration with public and private entities to provide the instruction and assistance described in subsection (c)(1);
 (4)provide English language programs that teach English language skills to— (A)lower-educated individuals;
 (B)Limited English Proficient (LEP) individuals; (C)parents who are caretakers of young children;
 (D)that supports and promotes the social, economic and civic integration of adult English language learners and their families;
 (E)that equips adult English language learners for ongoing, independent study and learning beyond the classroom or formal instruction provided by the entity; and
 (F)that incorporates the use of technology to help students develop digital literacy skills; (5)are 1 of the 10 States with the highest rate of foreign-born residents; or
 (6)have experienced a large increase in the population of immigrants during the most recent 10-year period relative to past migration patterns, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau.
					(c)Use of funds
 (1)In generalFunds awarded under this section shall be used to provide English language instruction to adult English language learners. Such instruction shall advance the integration of students in order to help them—
 (A)build their knowledge of United States history and civics; (B)to prepare for United States citizenship and the naturalization process;
 (C)gain digital literacy; (D)understand and navigate the early childhood, K–12 and postsecondary education systems;
 (E)gain financial literacy; (F)build an understanding of the housing market and systems in the United States;
 (G)learn about and access the United States, State, and local health care systems; (H)prepare for a high school equivalency diploma or post-secondary training or education; and
 (I)prepare for and secure employment. (2)Design of programFunds awarded under this section shall be used to support an instructional program that may include the following elements:
 (A)English language instruction in a classroom setting, provided that such setting is in a geographic location accessible to the population served.
 (B)Online English language instruction and distance learning platforms. (C)Educational support and specialized instruction for English language learners with low levels of literacy in their first language.
 (D)Other online and digital components, including the use of mobile phones. (d)CertificationIn order to receive a payment under this section, a participating entity shall submit to the Assistant Secretary a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Assistant Secretary.
 (e)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Assistant Secretary the following:
 (1)A report that describes— (A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;
 (B)the geographic area or areas served by the grant funds; (C)the number of immigrants in such areas;
 (D)the primary languages spoken in such areas; (E)the number of adult English language learners receiving assistance that was funded entirely or partially by grant funds received by the entity; and
 (F)a breakdown of the costs of the instruction services provided and the average per capita cost of providing such instruction.
 (2)An evaluation of any program of the entity using grant funds under this section, including an assessment of—
 (A)the effectiveness of such program and recommendations for improving the program; (B)whether or not the English language instruction needs of the geographic area served have been met and if not, what further assistance is required to meet such need; and
 (C)the results of any assessment or evaluation of progress or success described in subsection (b)(3)(B).
 (f)DefinitionsIn this section, the following definitions apply: (1)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (2)The terms limited English proficient and English language learner describe an individual who does not speak English as their primary language and who has a limited ability to read, speak, write, or understand English.
 (3)The term adult English language learner refers to an individual age 16 and older who is not enrolled in secondary school and who is limited English proficient.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2021 through 2022.
				203.Workforce development and prosperity grants
 (a)Declaration of policyIt is the policy of the United States— (1)that adults have equitable access to education and workforce programs that—
 (A)help them learn basic skills in reading, writing, math and the English language; and (B)equip them with occupational skills needed to secure or advance in employment, to fill employer needs, and support themselves and their families;
 (2)to strengthen the economy by helping adults with limited skills to attain industry-recognized postsecondary credentials; and
 (3)that workforce programs for adults with limited skills incorporate an integrated education and training approach that allow adults to acquire basic skills while pursuing occupational or industry specific training.
 (b)AuthorizationThe Assistant Secretary for Career, Technical, and Adult Education at the Department of Education (referred to as the Assistant Secretary in this section), in consultation with the Director of the National Office of New Americans, shall award Workforce Development and Shared Prosperity grants, on a competitive basis, to States and local governments or other qualifying entities described in subsection (c), in collaboration with State and local governments.
 (c)Qualifying entitiesQualifying entities under this section may include— (1)an educational institution;
 (2)a private organization; (3)a community-based organization; or
 (4)a not-for-profit organization. (d)EligibilityA State or local government or qualifying entity in collaboration with a State or local government is eligible to receive a grant under this section provided that the State or local government or entity—
 (1)supports and promotes the economic integration of immigrants and refugees and their families; (2)has expertise in workforce development and adult education for the purpose of developing and implementing State or local programs of integrated education and training;
 (3)in carrying out the grant program, includes at least one entity— (A)with expertise in workforce development for immigrants and refugees; and
 (B)with expertise in adult education of immigrants and refugees; (4)uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of the amount received from the Workforce Development and Shared Prosperity grants program; and
 (5)submits to the Assistant Secretary an application at such time, in such manner, and containing such information as the Assistant Secretary may reasonably require, including—
 (A)a description of the target population to be served, including demographics, English language levels, educational levels, and skill levels of the target population;
 (B)the specific integrated education and training instructional model to be implemented; (C)how the program will be designed and implemented by educators with expertise in adult education, English language instruction and occupational skills training;
 (D)how the program will prepare students to receive a high school equivalency credential; (E)how the program will prepare students to receive a postsecondary credential;
 (F)the occupations or industry for which the program will prepare students for employment; (G)evidence of employer demand for the skills or occupational training offered by the grant program;
 (H)the extent to which the program reduces the time required for students to acquire English and workforce skills;
 (I)how the program will increase digital literacy skills; (J)how the program will provide student support services including guidance counseling in order to promote student success; and
 (K)the assessment and performance measures that the grant recipient plans to use to evaluate— (i)the progress of adult learners in acquiring basic skills such as reading, writing, math and the English language; and
 (ii)the success of the grant program to prepare students for employment and to help them find employment or advance in employment.
 (e)CertificationIn order to receive a payment under this section, a participating entity shall submit to the Assistant Secretary a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Assistant Secretary in consultation with the Director of the National Office of New Americans.
 (f)Technical assistanceThe Assistant Secretary shall provide technical assistance to adult education providers on how to provide integrated education and training.
 (g)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Assistant Secretary the following:
 (1)A report that describes— (A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;
 (B)the geographic area or areas served by the grant funds; (C)the number of immigrants in such areas;
 (D)the primary languages spoken in such areas; and (E)a breakdown of the costs of each of the services provided and the average per capita cost of providing such services.
 (2)An evaluation of any program of the entity using grant funds under this section, including an assessment of—
 (A)the effectiveness of such program and recommendations for improving the program; (B)whether or not the legal services needs of the geographic area served have been met and if not, what further assistance is required to meet such need; and
 (C)the results of any assessment or evaluation of progress or success described in subsection (c)(5)(I).
 (h)DefinitionsIn this section, the following definitions apply: (1)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (2)The term integrated education and training means instruction that provides adult education, literacy and English language activities concurrently and contextually with workforce preparation activities and workforce training for a specific occupation or occupational cluster for the purpose of educational and career advancement.
 (3)The term adult education means academic instruction and education services below the postsecondary level that increase an individual’s ability to read, write, and speak English and perform mathematics or other activities necessary for the attainment of a secondary school diploma or its recognized equivalent, transition to postsecondary education and training, or obtain employment.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2021 through 2022.
 204.Appropriations authorized for existing citizenship grantsThere are authorized to be awarded by the Department of Homeland Security to public or private nonprofit organizations for the purpose of Citizenship Education and Training (under the Catalog of Federal Domestic Assistance Number 97.010) an amount not less than $25,000,000.
 205.Consideration of grant recipientsWith regard to grants administered and awarded to public or private nonprofit organizations by the Department of Homeland Security, unless otherwise required by law, the Secretary of the Department of Homeland Security, when making determinations about such grants, shall not consider the enrollment in or use by such organizations of E-Verify, the web-based system that the Department administers for employers that enroll in the system to confirm the eligibility of their employees to work in the United States.
 206.Establishment of United States citizenship and Integration FoundationThe Secretary, acting through the Director of United States Citizenship and Immigration Services and in coordination with National Office of New Americans, is authorized to establish a nonprofit corporation or a not-for-profit, public benefit, or similar entity, which shall be known as the United States Citizenship and Integration Foundation (in this title referred to as the Foundation).
 207.Gifts to foundationIn order to carry out the purposes set forth in section 208, the Foundation may— (1)solicit, accept, and make gifts of money and other property in accordance with section 501(c)(3) of the Internal Revenue Code of 1986;
 (2)engage in coordinated work with the Department, including United States Citizenship and Immigration Services and the National Office of New Americans; and
 (3)accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Foundation.
 208.PurposesThe purposes of the Foundation are— (1)to spur innovation in the promotion and expansion of citizenship preparation programs for lawful permanent residents;
 (2)to evaluate and identify best practices in citizenship promotion and preparation and to make recommendations to the Department and the National Office for New Americans about how to bring such best practices to scale;
 (3)to support direct assistance for noncitizens seeking lawful permanent resident status, or naturalization as a United States citizen; and
 (4)to coordinate immigrant integration with State and local entities. 209.Authorized activitiesThe Foundation shall carry out its purpose by—
 (1)making United States citizenship instruction and naturalization application services accessible to low-income and other underserved lawful permanent resident populations;
 (2)developing, identifying, and sharing best practices in United States citizenship promotion and preparation;
 (3)supporting innovative and creative solutions to barriers faced by those seeking naturalization; (4)increasing the use of, and access to, technology in United States citizenship preparation programs;
 (5)engaging receiving communities in the United States citizenship and civic integration process; (6)administering the New Citizens Award Program to recognize, in each calendar year, not more than 10 United States citizens who—
 (A)have made outstanding contributions to the United States; and (B)have been naturalized during the 10-year period ending on the date of such recognition;
 (7)fostering public education and awareness; (8)coordinating its immigrant integration efforts with United States Citizenship and Immigration Services and the National Office of New Americans; and
 (9)awarding grants to State and local governments under section 208. 210.Council of directors (a)MembersTo the extent consistent with section 501(c)(3) of the Internal Revenue Code of 1986, the Foundation shall have a Council of Directors (in this title referred to as the Council, which shall be comprised of—
 (1)the Director of United States Citizenship and Immigration Services; (2)the Director of the National Office of New Americans; and
 (3)10 directors, appointed by the ex-officio directors designated in paragraphs (1) and (2), from national private and public nonprofit organizations that promote and assist permanent residents with naturalization.
 (b)Appointment of executive directorThe Council shall appoint an Executive Director, who shall oversee the day-to-day operations of the Foundation.
 211.PowersThe Executive Director is authorized to carry out the purposes set forth in section 208 on behalf of the Foundation by—
 (1)accepting, holding, administering, investing, and spending any gift, devise, or bequest of real or personal property made to the Foundation;
 (2)entering into contracts and other financial assistance agreements with individuals, public or private organizations, professional societies, and government agencies to carry out the functions of the Foundation;
 (3)entering into such other contracts, leases, cooperative agreements, and other transactions as the Executive Director considers appropriate to carry out the activities of the Foundation; and
 (4)charging such fees for professional services furnished by the Foundation as the Executive Director determines reasonable and appropriate.
 212.Effective dateThe Foundation shall be established and operational within 12 months of enactment of this Act. 213.Authorization of appropriations for Foundation and pilot programThere is authorized to be appropriated for the first two fiscal years after the date of enactment of this Act such sums as may be necessary to establish the Foundation and the pilot program as described in section 212 of this Act. Such amounts may be invested and any amounts resulting from such investments shall remain available for the operations of the Foundation and the pilot program without further appropriation.
			214.Pilot program to promote immigrant integration at State and local levels
 (a)Grants authorizedThe Chief of the United States Citizenship and Immigration Services’ Office of Citizenship, in coordination with the National Office of New Americans (in this title referred to as the Chief), shall establish a pilot program through which the Chief may award grants, on a competitive basis, to States and local governments or other qualifying entities, in collaboration with State and local governments—
 (1)to establish New Immigrant Councils to carry out programs to integrate new immigrants; or (2)to carry out programs to integrate new immigrants.
 (b)ApplicationA State or local government desiring a grant under this section shall submit an application to the Chief at such time, in such manner, and containing such information as the Chief may reasonably require, including—
 (1)a proposal to meet an objective or combination of objectives set forth in subsection (d)(3); (2)the number of new immigrants in the applicant’s jurisdiction; and
 (3)a description of the challenges in introducing and integrating new immigrants into the State or local community.
 (c)Authorized activitiesA grant awarded under this subsection may be used— (1)to form a New Immigrant Council, which shall—
 (A)consist of between 15 and 19 individuals, inclusive, from the State, local government, or qualifying organization;
 (B)include, to the extent practicable, representatives from— (i)business;
 (ii)faith-based organizations; (iii)civic organizations;
 (iv)philanthropic organizations; (v)nonprofit organizations, including those with legal and advocacy experience working with immigrant communities;
 (vi)key education stakeholders, such as State educational agencies, local educational agencies, community colleges, and teachers;
 (vii)State adult education offices; (viii)State or local public libraries; and
 (ix)State or local governments; and (C)meet not less frequently than once each quarter;
 (2)to provide subgrants to local communities, city governments, municipalities, nonprofit organizations (including veterans’ and patriotic organizations), or other qualifying entities;
 (3)to develop, implement, expand, or enhance a comprehensive plan to introduce and integrate new immigrants into the State by—
 (A)improving English language skills; (B)engaging caretakers with limited English proficiency in their child’s education through interactive parent and child literacy activities;
 (C)improving and expanding access to workforce training programs; (D)teaching United States history, civics education, citizenship rights, and responsibilities;
 (E)promoting an understanding of the form of government and history of the United States and the principles of the Constitution;
 (F)improving financial literacy; and (G)focusing on other key areas of importance to integration in our society; and
 (4)to engage receiving communities in the citizenship and civic integration process by— (A)increasing local service capacity;
 (B)building meaningful connections between newer immigrants and long-time residents; (C)communicating the contributions of receiving communities and new immigrants; and
 (D)engaging leaders from all sectors of the community. (d)Reporting and evaluation (1)Annual reportEach grant recipient shall submit an annual report to the Chief that describes—
 (A)the activities undertaken by the grant recipient, including how such activities meet the goals of the Office, the Foundation, and the comprehensive plan described in subsection (d)(3);
 (B)the geographic areas being served; (C)the number of immigrants in such areas; and
 (D)the primary languages spoken in such areas. (2)Annual evaluationThe Chief shall conduct an annual evaluation of the grant program established under this section—
 (A)to assess and improve the effectiveness of such grant program; (B)to assess the future needs of immigrants and of State and local governments related to immigrants; and
 (C)to ensure that grantees recipients and subgrantees are acting within the scope and purpose of this subchapter.
						IIIReducing Barriers to Citizenship
			301.Immigration service fees
 (a)In generalSubsection (m) of section 286 of the Immigration and Nationality Act (8 U.S.C. 1356(m)) is amended to read as follows:
					
						(m)Immigration service fees
 (1)In generalExcept as provided in paragraph (2) and notwithstanding any other provision of law, all adjudication fees as are designated by the Secretary of Homeland Security in regulations shall be deposited as offsetting receipts into a separate account entitled Immigration Examinations Fee Account in the Treasury of the United States, whether collected directly by the Secretary or through clerks of courts.
 (2)Virgin Islands and GuamAll fees received by the Secretary of Homeland Security from applicants residing in the Virgin Islands of the United States, or in Guam, under this subsection shall be paid over to the treasury of the Virgin Islands or to the treasury of Guam, respectively.
 (3)RestrictionsAll fees received by the Secretary of Homeland Security from applicants residing in the Virgin Islands of the United States, or in Guam, under this subsection shall be prohibited for use to cover the cost associated with—
 (A)the civil revocation of naturalization; (B)Operation Second Look;
 (C)Operation Janus; (D)any and all activities and operations conducted by Immigration and Customs Enforcement, Customs and Border Protection and Homeland Security Investigations; and
 (E)any other activity or operation that is not directly related to adjudications for immigration benefits.
								(4)Fees for adjudication and naturalization services
 (A)In generalSubject to subparagraph (B), the Secretary of Homeland Security may set fees for providing adjudication and naturalization services at a level that will—
 (i)ensure recovery of the full costs of providing such services, or a portion thereof, including the costs of naturalization and similar services provided without charge to asylum applicants or other immigrants; and
 (ii)recover the full cost of administering the collection of fees under this paragraph, or a portion thereof.
 (B)Report requirement before fee increaseThe Secretary of Homeland Security may not increase any fee under this paragraph above the level of such fee on January 1, 2019, until—
 (i)the Secretary submits to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that—
 (I)identifies the direct and indirect costs associated with providing adjudication and naturalization services, and distinguishes such costs from immigration enforcement and national security costs;
 (II)identifies the costs allocable to providing premium processing services to business customers prescribed by section 286(u) of this Act; describes the extent to which the fee prescribed in that section is set at a level that ensures full recovery of those costs; and identifies the amount of funding that is being allocated for the infrastructure improvements in the adjudications and customer-service processes as prescribed by that section; and
 (III)contains information regarding the amount the fee will be increased; and (ii)a period of 60 days has expired beginning on the date that the report in clause (i) is received by the committees described in such clause.
 (C)Adjudications delay and backlog reportThe Secretary of Homeland Security shall report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on a quarterly basis the following—
 (i)for adjudications, when the processing time of more than ten percent of any single category of immigration benefits surpasses the agency’s stated processing goal as of January 1, 2019;
 (ii)when the processing time of more than 5 percent of applications for legal permanent residence surpass 150 days; and
 (iii)when the processing time of more than 5 percent of applications for naturalization surpass 150 days.
									(5)Fee waivers for adjudication and naturalization services
 (A)In generalNotwithstanding the provisions of this Act or any other law, the following fee waivers shall apply: (i)In the case of an alien whose income is less than 150 percent of the Federal poverty line, no fee shall be charged or collected for an application, petition, appeal, motion, service or other service described in section 286(m) or for the biometrics capture or background check associated with such services.
 (ii)In the case of an alien whose income is less than 250 percent of the Federal poverty line, not more than 50 percent of the applicable fee shall be charged or collected for an application, petition, appeal, motion, service or service described in section 286(m).
 (iii)In the case of an alien under financial hardship due to extraordinary expenses or other circumstances affecting his or her financial situation to the degree that he or she is unable to pay the fee, no fee shall be charged or collected for an application, petition, appeal, motion, service or other service described in section 286(m) or for the biometrics capture or background check associated with such services.
 (B)No fee charged for waiver requestNo fee shall be charged for a fee waiver request described in subparagraph (A). (C)No waiver for certain feesThe fee for employment-based petitions and applications prescribed by subsection (u) may not be waived.
 (D)Means-tested benefitsNotwithstanding any other provision of law, the Secretary of Homeland Security shall consider the receipt of means-tested benefits as a criterion for the purpose of demonstrating eligibility for a fee waiver under subparagraph (A).
 (E)Application for fee waiverAn alien requesting a waiver of fees under subparagraph (A) may submit either a form as prescribed by the Secretary or an applicant-generated, written request for permission to have their immigration benefit request processed without payment of the required fee.
 (F)Federal poverty line definedIn this subsection, the term Federal poverty line has the meaning given such term by the Director of the Office of Management and Budget, as revised annually by the Secretary of Health and Human Services in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902)..
 (b)Sense of CongressIt is the sense of Congress that— (1)the Secretary of Homeland Security should set fees under section 286(m)(34) of the Immigration and Nationality Act (8 U.S.C. 1356(m)(3)), as amended by subsection (a) of this section, at a level that ensures recovery of only the direct costs associated with the services described in such section 286(m)(34); and
 (2)Congress should appropriate to the Secretary of Homeland Security such funds as may be necessary to cover—
 (A)the indirect costs associated with the services described in such section 286(m)(3); (B)the adjudication of refugee and asylum processing;
 (C)the costs of administering the Systematic Alien Verification for Entitlements (SAVE) Program; (D)the adjudication of naturalization applications not covered in full by the fees paid by applicants;
 (E)the reduction or elimination of fees granted to fee waiver applicants; and (F)grants to public and private nonprofits for the purposes of citizenship and training.
 (c)Technical amendmentSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended— (1)in subsections (d), (e), (f), (h), (i), (j), (k), (l), (n), (o), (q), (t), and (u), by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
 (2)in subsection (r)— (A)in paragraph (2), by striking Department of Justice and inserting Department of Homeland Security; and
 (B)in paragraphs (3) and (4), by striking Attorney General each place it appears and inserting Secretary of Homeland Security. 302.Reduce financial obstacles to naturalizationSection 316 of the Immigration and Nationality Act is amended by inserting after subsection (e) (and redesignating all that follows):
				
 (f)FeeThe Secretary of Homeland Security shall impose a fee of no more than $50 for the consideration of an application for naturalization. Nothing in this paragraph shall be construed to limit the authority of the Secretary to set adjudication fees for other benefit applications other than naturalization in accordance with section 286(m)..
 303.Waiver of English requirement for senior new AmericansSection 312 (8 U.S.C. 1423) is amended by striking subsection (b) and inserting the following:  (b)The requirements under subsection (a) shall not apply to any person who—
 (1)is unable to comply with such requirements because of physical or mental disability, including developmental or intellectual disability; or
 (2)on the date on which the person’s application for naturalization is filed under section 334— (A)is older than 65 years of age; and
 (B)has been living in the United States for periods totaling at least 5 years after being lawfully admitted for permanent residence.
 (c)The requirement under subsection (a)(1) shall not apply to any person who, on the date on which the person’s application for naturalization is filed under section 334—
 (1)is older than 50 years of age and has been living in the United States for periods totaling at least 20 years after being lawfully admitted for permanent residence;
 (2)is older than 55 years of age and has been living in the United States for periods totaling at least 15 years after being lawfully admitted for permanent residence; or
 (3)is older than 60 years of age and has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence.
 (d)The Secretary of Homeland Security may waive, on a case-by-case basis, the requirement under subsection (a)(2) on behalf of any person who, on the date on which the person’s application for naturalization is filed under section 334—
 (1)is older than 60 years of age; and (2)has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence..
			304.Naturalization for certain United States high school graduates
 (a)In generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting after section 320 the following:
					
						321.Citizenship for certain United States high school graduates
 (a)Requirements deemed satisfiedIn the case of an alien described in subsection (b), the alien shall be deemed to have satisfied the requirements of section 312(a).
 (b)Aliens describedAn alien is described in this subsection if the alien submits an application for naturalization under section 334 that contains the following:
 (1)Transcripts from public or private schools in the United States that demonstrate the following: (A)The alien completed grades 9 through 12 in the United States and was graduated with a high school diploma.
 (B)The alien completed a curriculum that reflects knowledge of United States history, Government, and civics.
 (2)A copy of the alien’s high school diploma.. (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 320 the following:
					
						
							Sec. 321. Citizenship for certain United States high school graduates..
 (c)ApplicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to applicants for naturalization who apply for naturalization on or after such date.
 (d)RegulationsThe Secretary of Homeland Security shall promulgate regulations to carry out this section and the amendments made by this section not later than 180 days after the date of the enactment of this Act.
 305.Family integrationSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended by striking in subsection (b)(2)(A)(i) the number 21 and inserting the number 18.
 306.Revision of grounds for deportationSection 237(5) of the Immigration and Nationality Act (8 U.S.C. 1227(5)) is repealed. 307.Waiver to ensure access to citizenship The Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
 (1)in section 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)), by inserting and willfully after falsely each place such term appears; (2)in section 212(a)(6)(C)(ii) (8 U.S.C. 1182(a)(6)(C)(ii)), by inserting and willfully after falsely each place such term appears;
 (3)in section 212(a)(6)(C)(ii)(I) (8 U.S.C. 1182(a)(6)(C)(ii)(I)), by striking or any other Federal or State law; (4)in section 212(a)(6)(C)(iii) (8 U.S.C. 1182(a)(6)(C)(iii)), by striking of clause (i); and
 (5)by amending section 212(i)(1) (8 U.S.C. 1182(i)(1)) to read as follows:  (1)The Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive the application of subsection (a)(6)(C)(ii) in the case of an immigrant who is the parent, spouse, son, or daughter of a United States citizen or of an alien lawfully admitted for permanent residence, or an alien granted classification under clause (iii) or (iv) of section 204(a)(1)(A), if it is established to the satisfaction of the Attorney General or the Secretary that the admission to the United States of such alien would not be contrary to the national welfare, safety, or security of the United States..
				308.Naturalization ceremonies
 (a)In generalThe Chief of the Office of Citizenship in United States Citizenship and Immigration Services, in consultation with the Deputy Director for Citizenship and Inclusion of the National Office of New Americans as established in title I of this Act, the Director of the National Park Service, the Archivist of the United States, and other appropriate Federal officials, shall develop and implement a strategy to enhance the public awareness of naturalization ceremonies.
 (b)VenuesIn developing the strategy under subsection (a), the Chief and the Deputy Director shall consider the use of outstanding and historic locations as venues for select naturalization ceremonies.
 (c)Reporting requirementThe Secretary shall annually submit a report to Congress that contains— (1)the content of the strategy developed under subsection (a); and
 (2)the progress made towards the implementation of such strategy. 309.National citizenship promotion program (a)Establishment (1)In generalNot later than January 1, 2020, the Secretary of Homeland Security shall establish a program to promote United States citizenship.
 (2)DesignationThe program required by paragraph (1) shall be known as the Proud to Be a United States Citizen Program (in this section referred to as the Program). (b)Program activitiesAs part of the Program required by subsection (a), the Secretary of Homeland Security shall carry out outreach activities in accordance with subsection (c).
 (c)OutreachThe Secretary of Homeland Security shall— (1)develop outreach materials targeted to noncitizens who have been lawfully admitted for permanent residence to encourage such aliens to apply to become citizens of the United States;
 (2)make such outreach materials available through— (A)public service announcements;
 (B)advertisements; and (C)such other media as the Secretary determines is appropriate;
 (3)conduct outreach activities targeted to noncitizens eligible to apply for naturalization that include a communication by text, email and the United States postal service that includes on paper or in electronic form—
 (A)notice that the individual is possibly eligible to apply for naturalization; (B)information about the requirements of United States citizenship;
 (C)information about the benefits of United States citizenship; (D)a pre-filled naturalization application containing the data the agency already has about the individual;
 (E)instructions about how to complete the application; and (F)information about where to get free or low-cost assistance to apply for naturalization and to prepare for the English and civics exams.
 310.Mission of United States citizenship and immigration servicesThe Homeland Security Act of 2002 (6 U.S.C. 271(a)) is amended by inserting after section 271(a)(1) the following:
				
 (2)MissionThe mission statement of United States citizenship and immigration services shall read, USCIS secures America’s promise as a Nation that welcomes of immigrants and refugees by providing accurate and useful information to our customers, granting humanitarian, immigration and citizenship benefits, promoting an awareness and understanding of citizenship, and ensuring the integrity of our immigration system...
			311.Automatic registration of eligible individuals
				(a)Requiring States To establish and operate automatic registration system for the newly naturalized
 (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for newly naturalized individuals to vote for elections for Federal office in the State, in accordance with the provisions of this part.
 (2)DefinitionsFor the purpose of this section: (A)The term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by transferring the information necessary for registration from the Department of Homeland Security to election officials of the State so that, unless the individual affirmatively declines to be registered or is determined to be ineligible for registration, the individual will be registered to vote in such elections.
 (B)The term newly naturalized refers to an individual with an approved application for naturalization admitted for United States citizenship who has taken the oath described in section 337 of the Immigration and Nationality Act (8 U.S.C. 1448) and received a certificate of naturalization under section 338 of the Immigration and Nationality Act (8 U.S.C. 1449).
 (b)Registration of voters based on department of homeland security recordsThe chief State election official shall— (1)upon receiving information from the Secretary of the Department of Homeland Security concerning a person who has received a certificate of naturalization pursuant to section 338 of the Immigration and Nationality Act and who has not declined such registration—
 (A)ensure that such person fulfills any local or State qualifications to register to vote related to legal competency and to past criminal convictions; and
 (B)determine whether such person is subject to privacy protections for victims of domestic violence or for people with sensitive or high-profile professions;
 (2)not later than 15 days after the Secretary of the Department of Homeland Security has transmitted information with respect to an individual pursuant to section 312, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is not disqualified from voting by reason of incompetency or past criminal conviction;
 (3)not later than 45 days after the Secretary has transmitted such information with respect to the individual, send written notice to the individual, in addition to other means of notice established by this part, of the individual’s voter registration status; and
 (4)exclude from all public availability or disclosure the voter registration records of any such individuals who are protected by applicable State or local laws that prevent publication of the home address and other personally identifying information about victims of domestic violence and people with sensitive or high-profile professions.
 (c)Contents of Written Notice to Newly Registered VotersThe written notice chief State election officials shall promptly send each individual whose information is transmitted by the Secretary of Homeland Security pursuant to this part shall include—
 (1)notice that the individual has been registered to vote; (2)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should cancel registration if the individual does not meet all those qualifications, and instructions for cancelling registration; and
 (3)instructions for correcting any erroneous information in the individual’s voter registration record.
 (d)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this part on the grounds that the individual is less than 18 years of age at the time the Secretary receives information with respect to the individual, so long as the individual is at least 16 years of age at such time.
				312.Department of Homeland Security assistance in registration
 (a)In generalIn accordance with this part, the Secretary of the Department of Homeland Security shall assist the State’s chief election official in registering to vote all newly naturalized individuals sworn in and issued a naturalization certificate by the Secretary.
				(b)Requirements for the secretary
 (1)Instructions on automatic registrationThe Secretary require each individual approved for naturalization to submit an executed document at the time of taking of the oath described in section 337 of the Immigration and Nationality Act that—
 (A)informs the individual of the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and that the individual should decline to register if the individual does not meet all those qualifications;
 (B)informs the individual that voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the individual’s citizenship status or availability of services or benefits, nor be used for other purposes;
 (C)informs the individual that affiliation or enrollment with a political party may be required in order to participate in an election to select the party’s candidate in an election for Federal office, and offers the option to individuals accepting voter registration of affiliating or enrolling with a political party;
 (D)states that if the individual executes the document but does not take an oath of allegiance to the United States and is not issued a certificate of naturalization, the individual shall not be registered to vote;
 (E)instructs individuals who accept voter registration to provide their residential address or coordinates if different from their mailing address on file with USCIS;
 (F)directs individuals to either sign in a designated space to decline voter registration, or to sign in a different designated space to attest that the individual—
 (i)affirms that information provided on the document is true and complete to the best of the individual’s knowledge;
 (ii)will fulfill nationally applicable age, citizenship, and residency requirements to vote upon the individual’s naturalization; and
 (iii)accepts voter registration if determined by State election officials to be eligible to register in the individual’s State and municipality of residence; and
 (G)provides a phone number and other widely accessible means of contacting USCIS with questions about or for assistance with completing sections of the document concerning automatic voter registration, as set forth in subsection (b)(3) of this section.
 (2)Information transmittalBefore or upon the expiration of the 15-day period which begins on the date a newly naturalized individual returns an executed document described in paragraph (1) to the Secretary, the Secretary shall transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) whenever possible, the following information, unless the individual declines to be registered to vote when executing the document:
 (A)The individual’s given name(s) and surname(s). (B)The individual’s date of birth.
 (C)The individual’s residential address or coordinates. (D)Confirmation that the individual is a citizen of the United States.
 (E)The date on which the individual was sworn in as a United States citizen. (F)If available, the individual’s signature in electronic form.
 (G)Information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information.
 (3)Registration assistanceThe Secretary shall publish information about and instructions for accepting or declining automatic voter registration for newly naturalized United States citizens on the USCIS website and in materials routinely provided to approved applicants for United States citizenship; and create a telephonic hotline staffed by live operators to provide assistance with registration to approved applicants for United States citizenship.
					313.Voter protection and security in automatic registration
 (a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal or State law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds:
 (1)The individual is not eligible to vote in elections for Federal office but— (A)was automatically registered to vote under this title; or
 (B)was automatically registered to vote under this part and subsequently voted without willful intent to do so unlawfully.
 (2)The individual was automatically registered to vote under this part at an incorrect address. (3)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this part.
 (b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this part may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone.
 (c)Contributing agencies’ protection of informationNothing in this part authorizes the Department of Homeland Security to collect, retain, transmit, or publicly disclose any of the following, except to State election officials as directed in this part:
 (1)An individual’s decision to decline to register to vote or not to register to vote. (2)An individual’s decision not to affirm his or her citizenship.
 (3)Any information that a contributing agency transmits pursuant to section 312(b)(3), except in pursuing the agency’s ordinary course of business.
 (d)Public disclosure prohibitedWith respect to any individual for whom any State election official receives information from the Department of Homeland Security, the State election officials shall not publicly disclose any of the following:
 (1)Any information not necessary to voter registration. (2)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).
 (3)Any portion of the individual’s social security number. (4)Any portion of the individual’s motor vehicle driver’s license number.
 (5)The individual’s signature. (6)The individual’s telephone number.
 (7)The individual’s email address. 314.Effective dateSections 312, 313, and 314 shall go into effect beginning January 1, 2021.
			IVRefugee Resettlement and Integration
 401.Minimum number of refugees to be admittedSection 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) is amended by inserting after in any fiscal year after fiscal year 1982 shall be such number as the President determines, the following: except that in any fiscal year after fiscal year 2018, such number may not be less than 110,000.
			402.Pre-arrival English language and work orientation training for approved refugee applicants
 (a)In generalThe Secretary of State shall establish overseas refugee training programs to offer English as a second language and work orientation training options for refugees who have been approved for admission to the United States before their departure for the United States.
 (b)Design and implementationIn designing and implementing the programs referred to in subsection (a), the Secretary shall consult with or use—
 (1)nongovernmental or international organizations with direct ties to the United States refugee resettlement program; and
 (2)nongovernmental or international organizations with appropriate expertise in developing curriculum and teaching English as a second language.
 (c)Impact on processing timesThe Secretary shall ensure that such training programs are strictly optional, occur within applicable processing times and do not delay or prevent the departure for the United States of refugees who have been approved for admission to the United States.
				(d)Timeline for implementation
 (1)Initial implementationNot later than 1 year after the date of the enactment of this Act, the Secretary shall ensure that such training programs are fully and continually operational in at least 3 refugee processing regions.
 (2)Additional implementationNot later than 2 years after the date of the enactment of this Act, the Secretary shall notify the appropriate congressional committees that such training programs are fully and consistently operational in 5 refugee processing regions.
 (e)GAO reportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study on the implementation of this section, including an assessment of the quality of English as a second language curriculum and instruction, the benefits of the work orientation and English as a second language training program to refugees, and recommendations on whether such programs should be continued, broadened, or modified, and shall submit to the appropriate congressional committees a report on the findings of such study.
 (f)Rule of constructionNothing in this section shall be construed to require that a refugee participate in such a training program as a precondition for the admission to the United States of such refugee.
 403.Update of reception and placement grantsBeginning with fiscal year 2020, the Secretary of State shall, when setting the amount of the reception and placement grants for refugees, ensure that—
 (1)the grant amount is adjusted so that it is adequate to provide for the anticipated initial resettlement needs of refugees, including adjusting the amount for inflation and the cost of living;
 (2)the administrative proportion of the grant is provided at the beginning of the fiscal year to each national resettlement agency that is sufficient to ensure adequate local and national capacity to serve the initial resettlement needs of refugees the Secretary anticipates the agency will resettle throughout the fiscal year; and
 (3)additional amounts are provided to each national resettlement agency promptly upon the arrival of refugees that, exclusive of the amounts provided pursuant to paragraph (2), are sufficient to meet the anticipated initial resettlement needs of such refugees and support local and national operational costs in excess of the estimates described in paragraph (1).
				404.Case management
				(a)In general
 (1)Establishment of grant programThe Director of the Office of Refugee Resettlement shall make grants to national resettlement agencies to operate a case management system to assist qualified individuals in accessing services, benefits, and assistance for which they are eligible that are provided by—
 (A)the Office of Refugee Resettlement (the Office); (B)other Federal, State, or local agencies; and
 (C)private or nonprofit organizations. (2)Qualified individualsSubject to paragraphs (3) and (4), any individual who was at any time eligible for resettlement, acculturation, or subsistence services provided by the Office shall be qualified to receive the case management services described in paragraph (1).
 (3)Period of qualificationExcept as provided in paragraph (4), an individual described in paragraph (2) shall be qualified to receive the case management services described in paragraph (1) during the period beginning on the date such individual was determined to be eligible for resettlement, acculturation, or subsistence services provided by the Office, and continuing for 1 year after the date on which such individual ceases to be eligible for such resettlement, acculturation, or subsistence service.
					(4)Exceptions for exceptional circumstances
 (A)In generalNotwithstanding paragraph (3), an individual described in subparagraph (B) shall be qualified to receive the case management services described in paragraph (1) during the period beginning on the date on which such individual was determined eligible for resettlement, acculturation, or subsistence services provided by the Office, and continuing for 3 years after the date on which such individual ceases to be eligible for such resettlement, acculturation, or subsistence services.
 (B)Exceptional circumstancesAn individual described in paragraph (2) may be treated in accordance with subparagraph (A) if such individual—
 (i)is elderly; (ii)has extraordinary resettlement or acculturation needs that impede such individual’s ability to achieve durable self-sufficiency;
 (iii)is a refugee who was resettled from a situation of protracted displacement; (iv)is a member of a family caring for an unattached refugee minor; or
 (v)at the time of entry— (I)had a disability or serious medical condition;
 (II)had mental health conditions; (III)was part of a household headed by a single parent; or
 (IV)had been the victim of a severe form of violence. (5)Definition of resettlement, acculturation, or subsistence servicesFor the purposes of this section, the term, resettlement, acculturation, or subsistence services shall include all of the services provided by the Office to aliens, with the exception of the case management services provided under paragraph (1).
 (b)Savings clauseNothing in this section shall be construed as affecting the authority of the Director under section 412(e)(7)(A) of the Immigration and Nationality Act (8 U.S.C. 1522(e)(7)(A)), or of any other section of such Act, to provide case management services to individuals who have been in the United States for longer than 36 months.
				405.Increase in cash payments
 (a)In generalSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended— (1)in subsection (a)(1)(B), by adding at the end the following:
						
 (iv)Subject to the availability of funds appropriated for this purpose, assistance and social services for employment, health and living expenses shall be available for a period of not less than 12 months.;
 (2)in subsection (a)(5), by adding at the end the following: Subject to the availability of funds appropriated for this purpose, assistance and services shall be made available to refugees for a period of not less than 12 months.; and
 (3)in subsection (e)(1)— (A)by striking (1) and inserting (1)(A); and
 (B)by adding at the end the following:  (B)Subject to the availability of funds appropriated for this purpose, such assistance shall be provided for a minimum of 12 months beginning with the first month in which such refugee entered the United States..
 (b)Effective dateThe amendments made by subsection (a) shall become effective on the earlier of— (1)the first day of the first fiscal year that begins after the date of the enactment of this Act; or
 (2)the date on which a final rule is promulgated to implement this section. (c)Rule of constructionThe 12-month specification contained in the amendments made by subsection (a) is a minimum standard for the provision of services to the refugee community. No part of this Act shall be interpreted as limiting or reducing assistance already provided for a period longer than 12 months.
				